DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 5/10/22 as being acknowledged and entered.  By this amendment claims 4, 12-13 and 15 are canceled, claim 19 have been added and claims 1-3, 5-11, 14, and 16-19 are pending.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Haiberger et al. (US PGPub 2018/0062051, WO/2016/146681) in view of Pachler et al (DE 102010061848).
Claim 1:  Haiberger teaches (Fig. 1) an optoelectronic component comprising: a housing (26) having a cutout; a layer sequence having an active layer (14, 16), configured to emit an electromagnetic primary radiation during operation of the component [0007]; wherein the layer sequence is arranged in the cutout; wherein the layer sequence has a radiation exit surface and side surfaces [0043]; a conversion element arranged in the beam path of the electromagnetic primary radiation; wherein the conversion element comprises a conversion layer (20) [0044] comprising a first matrix material (silicone) and a converter material [0016-0018]; wherein the conversion layer is arranged in the cutout; wherein the conversion layer is arranged above and directly contacts the radiation exit (top) surface and the side surfaces of the layer sequence (Fig. 1); and a conversion potting (24) arranged over the conversion layer, comprising a second matrix material (silicone) and a converter material [0019-0020]; wherein the conversion potting fills the remaining portion of the cutout; wherein the converter material is configured to convert the electromagnetic primary radiation at least partly into an electromagnetic secondary radiation during operation of the component.  Haiberger does not teach wherein there is a jump in concentration of converter material between the conversion layer and the conversion potting; and wherein the conversion layer comprises an amount of the converter material ranging from 80% to 97% relative to the total amount of converter material in the conversion element; and wherein the conversion potting comprises an amount of the converter material ranging from 3% to 20% relative to the total amount of converter material in the conversion element.  Pachler teaches wherein there is a jump in concentration of converter material between the conversion layer and the conversion potting; and wherein the conversion layer comprises an amount of the converter material ranging from 80% to 97% relative to the total amount of converter material in the conversion element; and wherein the conversion potting comprises an amount of the converter material ranging from 3% to 20% relative to the total amount of converter material in the conversion element [0007-0009, 0017, 0027, 0030] to control the temperature of the conversion material improving the lifespan of the phosphor particles.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the concentration of the conversion element taught Heiberger to have the ranges taught by Pachler to control the temperature of the conversion material improving the lifespan of the phosphor particles [0007-0009, 0017, 0027, 0030].  
Claim 2:  Pachler teaches the concentration of the converter material in the conversion layer is at least three times as high as the concentration of the converter material in the conversion potting [0009].  
Claim 3:  Pachler teaches the conversion layer has a layer thickness ranging from 50 um to 150 um inclusive [0010-0011].  
Claim 5:  Pachler teaches the conversion element comprises a matrix layer arranged between the conversion layer and the conversion potting and the matrix layer comprises the first matrix material [0017, 0033].
Claim 6:  Pachler teaches the matrix layer is free of the converter material [0017, 0033].  
Claim 7:  Pachler teaches the matrix layer consists of the first matrix material [0017, 0033].  
Claim 8:  Pachler teaches the first matrix material and the second matrix material are identical [0017, 033].  
Claim 9:  Haiberger teaches (Fig. 1) the conversion potting (24) envelops the conversion layer (20) or the matrix layer in a positively locking manner.
Claim 10:  Pachler teaches the component emits a wide overall radiation during operation.  
Claim 11: Haiberger teaches [0063] component comprises at least one further layer sequence for emitting a primary radiation and the conversion element is arranged in the beam path of the electromagnetic primary radiation of the at least one further layer sequence.  
Claim 14:  Pachler teaches a method for producing an optoelectronic component as claimed in claim 1, wherein the method comprises providing a layer sequence having an active layer; applying a first matrix material and a converter material to the layer sequence, sedimenting the converter material to form a conversion layer. applying a conversion potting above the conversion layer; wherein the conversion potting comprises a second matrix material and the converter material [0033-0034].
Claim 16:  Pachler teaches and wherein the converter material is distributed homogeneously in the conversion potting [0007-0009, 0017, 0027, 0030].
Claim 17: Haiberger teaches the first matrix material and second matrix material comprise a silicon-based material.
Claim 18: Haiberger teaches the layer sequence is a volume-emitting layer sequence [0043].  
Claim 19:  Haiberger teaches (Fig. 1) wherein the housing (12, 16) comprises a bottom surface arranged underneath the layer sequence (14, 16) where the bottom surface extends to a first sidewall and a second sidewall opposite the first sidewall wherein the conversion layer (20) extends from the sides surfaces of the layer sequent to at least one sidewall surface of the house.  It is noted that the claim does not require the conversion layer to extend to the first or second sidewall wall of the bottom surface, nor does it have to directly contact the sidewall, just extend towards it.  Conversion layer (20) extends and directly contacts interior sidewall of (26) and extends to inner and outer sidewalls of (26).  The bottom surface of house part (12) extends to its own side surfaces and the interior and exterior sidewalls of (26).  

Response to Arguments
Applicant's arguments filed 5/10/22 have been fully considered but they are not persuasive. Applicant states that the cited reference do not suggest an optoelectronic component having a layer sequence having a radiation exit surface and side surfaces where a conversion layer is arranged above and directly contacts the radiation exit surface and the side surfaces of the layer sequence of previous claim 4 and now incorporated in claim 1.  Examiner respectfully disagrees and Haiberger shows in figure 1, a conversion layer (20) that directly contacts the upper (exit) and side surfaces of the layer sequence (14, 16).
Applicant states that one of ordinary skill in the art would not be able to modify the conversion element of Haiberger with that of Pachler because Pachler’s does not contact the sidewalls of the layer sequence.  Examiner respectfully disagrees that the percentage ranges of the conversion layer of Pachler could be applied to Haiberger because the shape and material makeup are not relative to each other. Further one of ordinary skill in the art would be able to apply the composition ranges to any shape/size conversion layer.  In addition the claim does not require the percentages to be uniform throughout the conversion material and therefore could only apply to the conversion material above the exit surface.  Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Regarding claim 3, the claim does not specify which section of the conversion layer (3) has the thickness claimed and therefore could refer to the height of the section above the layer sequence or the height next the layer sequence.  The claim could also be interpreted as the thickness being the distance between the sidewalls of the housing since the claim does not specify where the thickness measurement is taken.  Therefor, Pachler reads on the claim as presented since the thickness of his conversion layer falls within the ranges claimed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH K SALERNO/Primary Examiner, Art Unit 2814